DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.  Claims 1-5 and 9-30 are pending; claims 1, 3-5, 9, 21 and 23-24 are amended.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot in view of new grounds of rejection to address the amended claims.
To the extent that applicant’s arguments continue to apply to the Soukos reference, the examiner does not find the argument persuasive.  The applicant argues because the proximity of the light source to the bitewing one of ordinary skill in the art would not have found it obvious to provide an irradiance of up to 80 mW/cm2 at a distance of from 70 to 96 mm.  The examiner respectfully disagrees for two reasons (1) the claim limitation is not clear as explained in the 112 rejection below and (2) the dimensions of the device of Soukos are not given so the emitter (#16) of the light source (#12) could very well be positioned at the claimed distance from the tissue.  In any event the skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance and desired area of incidence.  Given a specific irradiance e.g. 80 mW/cm2 the skilled artisan understands how to achieve it at a target based on these parameters.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “provide an irradiance of up to 80 milliwatts per square centimeter (mW/cm2) to the tissue such that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than a value of the irradiance at a distance in a range from 70 millimeters (mm) to 96 mm between the at least one light source and the tissue” constitutes new matter because the original disclosure does not support claiming any radiant flux and irradiance combination producing between nearly 0 and 80 mW/cm2 at any distance between 70-96 mm.  Paragraph [00232] of the specification states: “In certain embodiments, the light emitter(s) 120 may be capable of providing an irradiance to the treatment area 140 of up to about 45 mW/cm2 when positioned at a distance of about 96 mm from the treatment area 140, or up to about 60 mW/cm2 when positioned at a distance of about 83 mm from the treatment area 140, or up to about 80 mW/cm2 when positioned at a distance of about 70 mm from the treatment area 140.” This limited disclosure indicates the maximum irradiance decreases with distance.  However, the claim indicates the maximum irradiance of about 80 mW/cm2 may be applied at the greatest the radiant flux may be in a range from 5 to 20 times greater than the irradiance, or in a range from 5 to 15 times greater than the irradiance, among other ranges and depending on the embodiments.” This does on tie specific radiant flux and irradiance combinations to a particular distance from the light source of between 70-96 mm.  In summary, the scope of the amended claim is not supported by the original disclosure because not all the radiant flux and irradiance combinations encompassed by the claim are supported, and the radiant flux and irradiance combinations are not tied to specific distances by the original disclosure.
All remaining claims are rejected for depending from a claim containing new matter and/or lacking sufficient written description.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the metes and bounds of the claim limitation “wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance of up to 80 milliwatts per square centimeter (mW/cm2) to the tissue such that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than a value of the irradiance at a distance in a range from 70 millimeters (mm) to 96 mm between the at least one light source and the tissue” cannot be determined by the examiner.  It is unclear whether the distance at which the irradiance is applied corresponds to the location of the tissue or some distance between the light source and the tissue.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an irradiance of up to 80 milliwatts per square centimeter (mW/cm2)”, and the claim also recites “such that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than a value of the irradiance” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 21, the metes and bounds of the claim limitation “configured to provide one or more portions of the light to travel along a direct path from the at least one light source to the tissue of the oropharynx with an angle of incidence of 90 degrees with a tolerance of plus or minus 10 degrees” cannot be determined by the examiner.  It is unclear if the light actually has to travel anywhere or simply be provided “to travel.” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present claim 21 recites the broad recitation “an irradiance”, and the claim also recites “such that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than a value of the irradiance in milliwatts per centimeter squared (mW/cm2)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 23, the metes and bounds of the claim limitation “wherein the at least one light source is configured to be positioned at a distance between the at least one light source and the tissue of the oropharynx that is in a range from 70 millimeters (mm) to 96 mm” cannot be determined by the examiner.  It is unclear what the applicant intends because the position of the at least one light source if being defined in reference to itself.  How can a light source be positioned at a distance from itself?
	All remaining claims are rejected for depending from an indefinite claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 limits the 2  but claim 4 expands that range to lower values by reciting up to 45 mw/cm2 (which includes values ranging down to effectively 0) and claim 5 expands that range to lower values by reciting up to 60 mw/cm2 (which includes values ranging down to effectively 0).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belikov et al. (US 2008/0280260).

[Claim 21] Belikov discloses illumination device comprising: 
at least one light source (Fig. 5 #5-1a) arranged to emit light with a radiant flux (light necessarily has radiant flux) [par. 0155]; and 
a mouthpiece (Fig. 5 #5-3a) that is configured to engage with one or more surfaces of an oral cavity (the lips and teeth as shown in Fig. 5) [par. 0155]; 
wherein the at least one light source and the mouthpiece are arranged to provide the light to tissue of an oropharynx (intended use achieve because the light is emitted into the open mouth) with an irradiance  (light necessarily has an irradiance) and wherein the at least one light source and the mouthpiece are configured to provide one or more portions of the light to travel along a direct path from the at least one light source to the tissue of the oropharynx with an angle of incidence of 90 degrees with a tolerance of plus or minus 10 degrees (see annotated Figure 5 below).

    PNG
    media_image1.png
    494
    592
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0067024).

[Claim 1, 3, 5, 9] Jones discloses illumination device (dual panel photodynamic therapy lamp, Fig. 1 #10) comprising: 
at least one light source (array of LEDs, Fig. 4B #27) configured to emit light with a radiant flux, wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (this is a matter of intended use capable of being performed by the therapy lamp) [par. 0080]; 
a light guide (array of lenses, Fig. 4B #26) configured to receive the light from the at least one light source [par. 0080]; and 
a light guide positioner (support arm, Fig. 1 #30, and yoke, Fig. 1 #23) that is configured to secure the light guide for providing the light to the tissue within the body cavity (secures the lamps in the proper position relative to the target) [pars. 0075-0076]; 
wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance of up to 80 milliwatts per square centimeter (mW/cm2) to the tissue such that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than a value of the irradiance at a distance in a range from 70 millimeters (mm) an irradiance of the array of LEDs is from 30 to 150 mW/cm2 when the lamp modules are positioned at a distance from about 5 cm to about 8 cm to a treatment surface on a patient) [claim 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select an irradiance between 30 to 80 mW/cm2 in combination with a distance between 70-80 mm, because one in the art would have chosen from within the suitable irradiance and distance taught by Jones for providing therapeutic light.

[Claim 19] Jones discloses a light dose of the array of LEDs is from about 1 to 99 J/cm2, more preferably from 5 to 80 J/cm2, and most preferably from 10 to 70 J/cm2 [par. 0034].


Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soukos et al. (US 2005/0064371).

[Claim 1] Soukos discloses an illumination device (device for delivering light to the oral cavity of a subject, Figs. 1-4 #10) [par. 0055] comprising: 
at least one light source (Figs. 1-4 #12) configured to emit light with a radiant flux (luminous power) [par. 0078], wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (oral cavity) [pars. 0006, 0055]; 
a light guide (light distributor, Figs. 1-4 #20) configured to receive the light from the at least one light source (the light distributor may include any component capable of distributing light from a light source to the oral cavity, including but not limited to light pipes and light guides
a light guide positioner (bitewing, Fig. 2 #32) that is configured to secure the light guide for providing the light to the tissue within the body cavity (the bitewing may be attached to a light distributor, e.g. light tube or light guide, to correctly position the light distributor over the area to be treated to provide efficient distribution of light) [pars. 0060, 0062];  
wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance to the tissue of up to 80 milliwatts per square centimeter (mW/cm2) to the tissue  (irradiate the oral cavity with a luminous intensity between about 50 to about 100 mW/cm2) such that a value of the radiant flux in milliwatts (mW) (LED emitters, Fig. 2 #16, produce total luminous power of up to 500 mW each) is in a range from 5 to 20 times greater than a value of the irradiance (in the case of a single LED emitter, 500 mW is 5 to 20 times greater than 50 to 100 mw/cm2) [par. 0078] at a distance between the at least one light source and the tissue (maintaining the light source outside of the oral cavity is not necessary, but may be preferable due to safety concerns in placing a power source in the oral cavity) [pars.  0006, 0056; Fig. 2].
Soukous discloses illuminating the oral cavity with the illumination device using a radiant flux 5 to 20 times greater than the irradiance as claimed but does not specify a distance in the range from 70 to 96 millimeters from the light source.  However, Soukos discloses the at least one light source is positioned outside the oral cavity.  Therefore, the skilled artisan would find it obvious to apply the required radiant flux to achieve a required irradiance at a distance of 70 to 96 millimeters depending on safety concerns and based on the particular anatomical dimensions of the patient.  The skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance and desired area of incidence.  Given a specific irradiance the skilled artisan understands to achieve it based on these parameters.  Absent any showing of critical or unexpected results, such limitations appear to prima facie obvious.  

[Claim 2] Soukos discloses the radiant flux is in a range from 5 to 15 times greater than the irradiance (in the case of a single LED emitter, 500 mW is 5 to 15 times greater than 50 to 100 mw/cm2) [par. 0078].

[Claim 3] Soukos discloses the irradiance is in a range from 45 mW/cm2 to 80 mW/cm2 (irradiate the oral cavity with a luminous intensity between about 50 to about 100 mW/cm2) [par. 0078].

[Claim 4] Soukos discloses the irradiance is up to 45 mW/cm2 when the distance is 96 mm (irradiate the oral cavity with a luminous intensity between about 50 mW/cm2 which may be adjusted for distance as explained by the rejection of claim 1 above) [par. 0078].

[Claim 5] Soukos discloses the irradiance is up to 60 mW/cm2 when the distance is 83 mm (irradiate the oral cavity with a luminous intensity between about 50 mW/cm2 to about 100 mW/cm2, obvious to select 60 mW/cm2, which may be adjusted for distance as explained by the rejection of claim 1 above) [par. 0078].

[Claim 9] The light source of the device of Soukos is capable of being positioned 70 mm from the tissue and Soukos discloses the device may generate ranges of irradiance including from about 50 to about 100 mW/cm2 [par. 0078]. It would have been obvious to one of ordinary skill in the art before the effective filing date that the light source may be positioned at 70 mm from the tissue, and the radiant flux of the light source selected such the irradiance on the tissue is no more than 80 mW/cm2.  Absent any showing prima facie obvious.  

[Claim 10] Soukos discloses the light is configured to induce a biological effect at the tissue, wherein the biological effect comprises at least one of altering a concentration of one or more pathogens and altering growth of the one or more pathogens (exposure of the oral cavity to light alone selectively eliminates or reduces bacteria from the oral cavity) [par. 0090].

[Claim 11] Soukos discloses the one or more pathogens comprise at least one of a virus, a bacteria, and a fungus (bacteria from the oral cavity) [par. 0090].

[Claim 12] Soukos discloses applying a wavelength of 420 nm at a fluence of 32 J/cm2 to alter/kill pathogens which are within the ranges discloses by the applicant for altering/killing SARS-CoV-2 [pars. 0123-0125].

[Claim 13] Soukos discloses applying a wavelength of 420 nm at a fluence of 32 J/cm2 which is within the range of parameters disclosed by the applicant for achieving at least one of upregulating a local immune response within the body cavity, stimulating at least one of enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide, and releasing nitric oxide from endogenous stores of nitric oxide [applicant’s specification: par. 00243].

[Claim 14] Soukos meets the limitation of irradiating the light on the tissue within the body cavity comprises administering a dose of light with a light therapeutic index in a range from 2 to 250, the light therapeutic index being defined as a dose concentration that reduces tissue viability by 25% divided by a 

[Claim 15] Soukos discloses the light guide positioner comprises a mouthpiece (the bitewing is interpreted to be a mouthpiece) that is configured to engage with one or more surfaces of an oral cavity of a user (teeth when biting the bitewing) [pars. 0060, 0062] and the tissue comprises tissue of the oropharynx (this is an intended use of the device that is capable of being performed by the device because light is emitted from the distal end of the device into the oral cavity, such light would be incident on the oropharynx when the device is positioned and held in the mouth by the bitewing).

[Claim 16] The bitewing disclosed by Soukous are interpreted as bite guards since the bitewings enable the subject to correctly position the device within the mouth [pars. 0060, 0062].

[Claim 17] Soukos discloses a tongue depressor that is configured to depress the user's tongue for providing the light to the oropharynx, wherein the tongue depressor is formed by a portion of the light guide (As shown in Figures 1 and 3, the light distributor, #20, is an elongated tube that is positioned within the mouth.  When positioned with the mouth over the tongue, the light distributor is capable of serving as a tongue depressor) [pars. 0006, 0059].

[Claim 18] Soukos discloses the light includes a peak wavelength of 420 nm [pars. 0123-0125].

[Claim 19] Soukos discloses irradiating the light to the tissue within the body cavity comprises administering a dose of light in a range from 0.5 to 100 J/cm2 (36 J/cm2) [pars. 0123-0125].

[Claim 20] Soukos discloses the light guide positioner light guide positioner (bitewing, Fig. 2 #32) is removably attached to the light guide (light distributor, Figs. 1-4 #20) which the examiner believes could be considered parts making up a single structure.  However, alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date to make the parts inseparable in order to prevent the bitewing from detaching from the light distributor and being lost.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") [MPEP § 2144.04 V(B)].


Claims 21-23, 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 2008/0032252).

[Claim 21] Hayman discloses an illumination device (illumination system for dental applications) comprising: 
at least one light source arranged to emit light with a radiant flux (lamp head or light source, Fig. 15 #1102
a mouthpiece (lip retracting device, Fig. 15 #1138) that is configured to engage with one or more surfaces of an oral cavity (e.g. the lips) [par. 0211]; 
wherein the at least one light source and the mouthpiece are arranged to provide the light to tissue of an oropharynx with an irradiance (the lamp and lip retracting device enable light, which necessarily has an irradiance, to be provided to the oral cavity, including the gums, tongue or other parts of the oral cavity, to kill or eliminate harmful bacteria) [par. 0146] and wherein the at least one light source and the mouthpiece are configured to provide light along a direct path from the at least one light source to the tissue of the oropharynx with an angle of incidence of 90 degrees with a tolerance of plus or minus 10 degrees (the light emitted by the lamp passes directly into the oral cavity and is arranged perpendicular to the mouth).
 	Hayman does not explicitly disclose an irradiance such that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than a value of the irradiance in milliwatts per square centimeter (mW/cm2).  However, the skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance and desired area of incidence.  Given a specific irradiance the skilled artisan understands to achieve it based on these parameters.   The applicant’s specification, paragraph [00250], seemingly indicates no criticality to this feature: “the radiant flux may be in a range from 5 to 20 times greater than the irradiance, or in a range from 5 to 15 times greater than the irradiance, among other ranges and depending on the embodiments.” Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 22] Hayman discloses the at least one light source is configured to be positioned outside the oral cavity (lamp head or light source, Fig. 15 #1102).

[Claim 23] Hayman discloses positing the illumination system is positionable with a ball joint (Fig. 15 #902) which appears to be connected to an arm (see Fig. 15) but does not specify a distance of 70 to 96 mm.   However, the distance is a matter of intended use and the system is capable of being positioned such that the light source is 70 to 96 mm from the oropharynx.

[Claims 25-26] Hayman discloses the light is configured to induce a biological effect at the oropharynx (part of the oral cavity), wherein the biological effect comprises at least one of altering a concentration of one or more pathogens and altering growth of the one or more pathogens (killing or eliminating harmful bacteria) [par. 0146].

[Claim 28] Hayman discloses a light guide (Fig. 14 #1104) that is configured to receive the light from the at least one light source [par. 0212].

[Claim 29] Hayman discloses a variety of lip retracting devices including one with a u-shaped channel (Fig. 12 #2010) to accommodate a lower or alternatively upper set of patient’s teeth [par. 0199], which serves as a bite guard for securing the light guide in position relative to the oral cavity.

[Claim 30] Hayman discloses the lip retracting device (mouthpiece) is removably attached to the light guide which the examiner believes could be considered parts making up a single structure.  However, alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date to make the parts inseparable in order to prevent the lip retracting device  from detaching from the light guide and being lost.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior .


Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 2008/0032252) as applied to claims 23 and 25 respectively above, in view of Soukos et al. (US 2005/0064371).

[Claim 24] Hayman discloses the light source provides an irradiance to kill or eliminate bacteria in the oral cavity but does not provide a value for the irradiance or a distance.
Soukos discloses an analogous oral cavity treatment system for killing bacteria capable of being positioned 70 mm from the tissue and having irradiance from about 50 to about 100 mW/cm2 [par. 0078]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the light source of Hayman to be a light source emitting light with the irradiance taught by Soukos in order to kill bacteria.  It would further have been obvious to one of ordinary skill in the art before the effective filing date that the light source may be positioned at 70 mm from the tissue, and the radiant flux of the light source selected such the irradiance on the tissue is no more than 80 mW/cm2 since this is within the operating range taught by Soukos for killing bacteria. Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 27] Hayman discloses the light source provides an irradiance to kill or eliminate bacteria in the oral cavity but does not disclose coronaviridae.
Soukos discloses an analogous oral cavity treatment system comprising  applying a wavelength of 420 nm at a fluence of 32 J/cm2 to alter/kill pathogens including bacteria which are within the ranges discloses by the applicant for altering/killing SARS-CoV-2 [pars. 0123-0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the light source of Hayman to be a light source emitting light with the known wavelength and fluence taught by Soukos in order to kill bacteria.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 February 2022